Citation Nr: 0411193	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  01-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to the assignment of a higher (compensable) rating 
for scar of the right buttocks, on appeal from the initial grant 
of service connection.   

2.  Entitlement to the assignment of a higher (compensable) rating 
for scar on the dorsum of the right foot, on appeal from the 
initial grant of service connection.   

3.  Entitlement to a temporary total rating, pursuant to 38 C.F.R. 
§ 4.29, for a period of hospitalization in excess of 21 days for 
treatment of the veteran's scar of the right buttock from April 29 
to July 2, 1999.

4.  Entitlement to a temporary total rating, pursuant to 38 C.F.R. 
§ 4.29, for a period of hospitalization in excess of 21 days for 
treatment of the veteran's scar on the dorsum of the right foot 
from April 29 to July 2, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to September 
1979.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2000 and January 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In the July 2000 rating decision, the 
RO established entitlement to VA compensation pursuant to 38 
U.S.C.A. § 1151 for scars of the right buttocks and on the dorsum 
of the right foot and assigned noncompensable evaluations, 
effective March 8, 2000.  In the latter rating decision, the RO 
denied claims of entitlement to a temporary total rating for 
hospitalization, pursuant to 38 C.F.R. § 4.29, for the period from 
April 29, to July 2, 1999.  The veteran perfected timely appeals 
of these determinations to the Board.

In April 2002, the Board remanded the appeal to the RO for a 
hearing.  In August 2002, the veteran withdrew his hearing 
request.  The Board remanded the case again in June 2003 so that 
the RO could review the case under additional procedural 
guidelines and amended regulations regarding skin disorders.  


REMAND

In the March 2004 Informal Brief, the veteran's representative 
raised the issue of the correct effective dates for § 1151 
benefits for the scars of the right buttock and on the dorsum of 
the right foot, pointing out that the claims for benefits under 38 
C.F.R. § 4.29 were largely dependent on the effective dates 
assigned.  The point is well taken, as the currently-assigned 
effective dates (date of claim: March 8, 2000) preclude § 4.29 
benefits based on hospitalization that occurred earlier.  However, 
it is not at all clear that in assigning the current effective 
date the RO considered 38 C.F.R. § 3.400(i)(1) (2003), which 
provides that the effective date for compensation for disability 
due to VA hospitalization or treatment (i.e., § 1151 benefits) 
shall be the date the injury or aggravation was suffered if the 
claim is received within one year from that date; otherwise, date 
of receipt of claim.

The veteran's representative has requested that the Board remand 
the case for further examination.  The representative maintains 
that the report of the VA examination in July 2003 was inadequate 
in that the report included contradictory and confusing language 
in the description of the disabilities at issue.  Moreover, the 
representative points out that the veteran has requested 
compensation for additional scars under the provisions of 38 
U.S.C.A. § 1151.  

The Board finds that further clarification is needed regarding the 
location and severity of the scars at issue.  In regard to the 
right buttock scar, outpatient clinical records from the 
Charleston SC VA facility relate that in May 1998 the veteran 
received treatment for peri-anal ulcer.  In May 2002, the veteran 
submitted VA records from the Augusta, Georgia, VA facility dated 
in August 1998, which show that he received medical care for an 
abrasion on the left buttock.  In November 2001, he also submitted 
medical records from Charleston County Home Health Services that 
are dated in December 1998 and show that he was receiving care for 
a left buttock wound.  The veteran was hospitalized at the 
Augusta, Georgia, VA downtown hospital from April 29 to July 2, 
1999.  In May 1999, he underwent myocutaneous flap surgery and 
coccygectomy.  The RO granted § 1151 benefits for scar of the 
right buttock in a July 2000 rating action.  A July 2003 VA 
examination noted scars on the right and left buttocks.  
Clarification is needed as to the extent of the residual scarring 
from the veteran's May 1999 surgery; specific identification of 
the scars for which benefits have been granted is necessary 

Moreover, the medical records show that during his hospitalization 
in April 1999, the veteran was also treated for complications from 
an IV infiltration of the left foot.  Pertinent clinical records 
from the Charleston, South Carolina, VA facility dated between 
September 1999 and March 2000 show that he received medical care 
for wounds involving the right foot.  In fact in February 2000, 
the clinical notes reported that he received medication for 
possible infection of IV site on dorsum of the right foot.  The 
veteran underwent an annual VA SCI examination in April 2000.  He 
reported that he had small skin breakdowns on the dorsal surface 
of the left foot and on the ischial area of the right foot.  The 
veteran indicated that his injuries occurred as a result of 
hitting his left foot on the bed and the right foot scar resulted 
from a fall.  While the April 1999 hospitalization discharge 
summary indicated that the veteran received hospital treatment for 
the left foot, the RO in July 2000 granted § 1151 benefits for 
scarring involving the right foot.  Current VA examination reveals 
scarring on each foot.  Clarification is needed regarding the 
residual scarring from the IV infiltration during hospitalization 
from April to July 1999.

Further, the veteran has submitted VA clinical records from the 
Augusta, Georgia, VA facility and Charleston County Home Health 
Services.  It does not appear that the RO has obtained all of the 
medical records from these facilities that relate to the 
disabilities at issue.    

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Furnish the veteran the appropriate release of information 
forms in order to obtain copies of all VA and private medical 
records pertaining to treatment for his scars, which have not been 
previously submitted.  The RO should then ask the doctors and 
hospitals listed by the veteran for the records identified by the 
veteran.  In particular, the RO should develop records from the 
Charleston County Home Health Services, as well as, VA treatment 
records from the Augusta, GA, and Charleston, SC, VA facilities, 
that date from February 1998 to present.  

2.  The veteran should be scheduled for a VA examination to 
identify the specific residual scars of the buttocks and feet, 
that resulted from the April 1999 surgery and IV infiltration of 
the left or right foot.  The measurement and severity of the scars 
should be noted, and any other residuals identified.  Any 
necessary tests and studies should be performed.  Color 
photographs of the involved areas should be included in the 
report.  It is requested that the examiner obtain a detailed 
occupational history.  Following the examination it is requested 
that the examiner indicate whether the veteran is on constant or 
near constant systemic therapy.  The examination report should 
contain the full rationale for all opinions expressed.  

3.  The effective dates assigned for the scars should be re-
adjudicated under 38 C.F.R. § 3.400(i)(1).

4.  If the benefits sought on appeal remain denied, the appellant 
and his representative, if applicable, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The appellant has 
the right to submit additional evidence and argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






